June 22, 1918. The opinion of the Court was delivered by
The appellant was charged with selling whiskey, tried, convicted, and sentenced by Judge Peurifoy at the July term of Court, 1917, for Jasper county. Appeal is made on the ground that his Honor erred in not granting a new trial, as there was no testimony to support the verdict. It appears that no motion was made to direct a verdict in the Court below, but it appears that counsel for defendant and State argued to the jury that the question was one of law, and not *Page 474 
of fact, and their verdict would depend upon the charge of the presiding Judge. His Honor's charge was full, complete and fair, and free from error.
Exceptions overruled.
Judgment affirmed.